DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 is rejected under 35 U.S.C. 101 because of the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 are directed towards a computer readable medium where these storage mediums include statutory and non-statutory categories such as signals per se. Examiner recommends to amend the claim 15 to recite “non-transitory computer readable medium” to overcome the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe et al (US 2011/0295809) in view of Mogi et al (US 2013/0145110).

Regarding claim 1, Tatebe teaches a data replication method comprising: obtaining differential data information corresponding to differential data that differentiate a primary device from a secondary device, wherein the differential data information comprises a storage address of the differential data that are located in the primary device and a determining value of the differential data, where the determining value determines when to initiate a snapshot (paragraph 0060 - differential copying is a copy method by which after preparing a bitmap having bits associated respectively with logical blocks of the secondary volume SVOL and setting all the bits in that bitmap table to "1," data in the secondary volume SVOL is copied on a logical block basis via the network 9 to the same address position in the primary volume PVOL as that in the secondary volume SVOL).
Tatebe does not explicitly teach taking a primary snapshot for the primary device when the determining value is less than a preset threshold; and replicating the differential data to a secondary volume according to the primary snapshot when the determining value is less than the preset threshold.
Mogi teaches taking a primary snapshot for the primary device when the determining value is less than a preset threshold ([0107] Incidentally, with the first storage controller 20, by dual writing the virtual VOL 610, snapshot management information 300, and transfer differential bitmap table 510 in the cache memories 25A, 25B, even if a failure occurs in one of the controllers among the controllers 30, the CPU of the other controller is able to continue performing the internal copy processing, snapshot update processing, and remote copy processing); and replicating the differential data to a secondary volume according to the primary snapshot when the determining value is less than the preset threshold ([0107] Incidentally, with the first storage controller 20, by dual writing the virtual VOL 610, snapshot management information 300, and transfer differential bitmap table 510 in the cache memories 25A, 25B, even if a failure occurs in one of the controllers among the controllers 30, the CPU of the other controller is able to continue performing the internal copy processing, snapshot update processing, and remote copy processing).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tatebe to include taking a primary snapshot for the primary device when the determining value is less than a preset threshold; and replicating the differential data to a secondary volume according to the primary snapshot when the determining value is less than the preset threshold as taught by Mogi. It would
be advantageous to effectively preventing the increase in memory capacity and dramatically improving the transfer efficiency of data as taught by Mogi [0016].
Regarding claim 2, Tatebe in view of Mogi teaches the data replication method of claim 1, Tatebe further teaches wherein the determining value comprises a ratio of a data amount of the differential data to a bandwidth for replication between a primary volume and the secondary volume (paragraph 0075 - Therefore, the data transfer time T.sub.1 when copying the files to be restored from the secondary volume SVOL to the primary volume PVOL by the volume-based copying method can be expressed in the following formula; Formula 5).
Regarding claim 3, Tatebe in view of Mogi teaches the data replication method of claim 1, Tatebe further teaches wherein the determining value comprises a data amount of the differential data (paragraph 0071 - Firstly, "n.sub.1" represents the number of files to be restored; "n.sub.2" represents the number of files not to be restored; "P" represents a proportion of the total file size of the files not to be restored to the total file size of all the files stored in the secondary volume SVOL; and "Pm" represents a threshold for P to decide the restoration method).
Regarding claim 4, Tatebe in view of Mogi teaches the data replication method of claim 1, Mogi further teaches further comprising: generating first snapshot data due to starting of the primary snapshot; and storing, during the replicating, the first snapshot data in a primary snapshot volume of a primary volume ([0085] The virtual VOL 610 is capable of logically retaining a snapshot of the primary VOL 600. The virtual VOL 610 is capable of forming a pair with the primary VOL 600 or secondary VOL 700).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tatebe to include generating first snapshot data due to starting of the primary snapshot; and storing, during the replicating, the first snapshot data in a primary snapshot volume of a primary volume as taught by Mogi. It would be advantageous to effectively preventing the increase in memory capacity and dramatically improving the transfer efficiency of data as taught by Mogi [0016].
Regarding claim 5, Tatebe in view of Mogi teaches the data replication method of claim 4, Mogi further teaches further comprising: generating second snapshot data by starting a secondary snapshot for the secondary device; and storing, while the secondary device receives the differential data, the second snapshot data in a secondary snapshot volume of the secondary device ([0089] The transfer differential bitmap table 510 shows the position of the differential data (that is; the data update position of the primary VOL 600) to be remote copied to the secondary VOL 700 when data of the primary VOL 600 is updated after data of the primary VOL 600 is initially copied in the secondary VOL).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tatebe to include generating second snapshot data by starting a secondary snapshot for the secondary device; and storing, while the secondary device receives the differential data, the second snapshot data in a secondary snapshot volume of the secondary device as taught by Mogi. It would be advantageous to effectively preventing the increase in memory capacity and dramatically improving the transfer efficiency of data as taught by Mogi [0016].
Regarding claim 7, Tatebe in view of Mogi teaches the data replication method of claim 1, Tatebe further teaches wherein before the replicating, the data replication method further comprises: taking a secondary snapshot for the secondary device; and cancelling the secondary snapshot after the differential data existing when the primary snapshot is started is all replicated to the secondary device ([0056] - The control program 55B for the secondary storage apparatus 8B writes the data to the corresponding position in the corresponding secondary volume in the secondary storage apparatus 8B. Subsequently, after receiving a split request designating a copy pair from the business server 4 as operated by the user, the control program 55A for the primary storage apparatus 8A stops transfer of the data, which was written to the primary volume PVOL, to the secondary storage apparatus 8B. As a result, a snapshot that is a static data image of the primary volume PVOL at the time of reception of the slit request from the business server 4 by the primary storage apparatus 8A is created in the secondary volume SVOL.
Claims 7-12, 14-18 and 20 are rejected under similar reasoning seen in the rejection of claims 1-5 and 7 due to reciting similar claims but directed towards a primary data storage controller and a computer program product. 
Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe et al (US 2011/0295809) in view of Mogi et al (US 2013/0145110) as applied to claim 1 above, and further in view of Zheng (US 2015/0339148).
Regarding claim 6, Tatebe in view of Mogi teaches the data replication method of claim 1. Tatebe in view of Mogi does not explicitly teach wherein the snapshot is a copy-on-write (COW) snapshot or a split-mirror snapshot.
Zheng teaches wherein the snapshot is a copy-on-write (COW) snapshot or a split-mirror snapshot ([0021] In block 302, the processor creates an initially empty primary COW image 106 (FIGS. 1 and 2) based on base disk image 104 (FIGS. 1 and 2), and an initially empty secondary COW image 108 (FIGS. 1 and 2) based on primary COW image 106. In some examples of the present disclosure, base disk image 104, primary COW image 106, and secondary COW image 108 are created using the open source virtualizer QEMU and they follow the qcow2 format of QEMU. Block 302 may be followed by block 304).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Tatebe in view of Zheng to include wherein the snapshot is a copy-on-write (COW) snapshot or a split-mirror snapshot as taught by Zheng. It would be advantageous to avoid poor user experience as reads by the virtual machine is slowed by a search through the levels (e.g. 10 levels) of COW images for the requested data as taught by Zheng [0015].
Claims 13 and 19 are rejected under similar reasoning seen in the rejection of claim  6 due to reciting similar claims but directed towards a primary data storage controller and a computer program product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166